WEBB, J.
This is an action to recover judgment on an open account for merchandise alleged to have been sold by plaintiff to defendant, amounting to one hundred eighty-four and 70-100 dollars, and defendant appeals from a judgment rendered against him, in favor of plaintiff as prayed for.
The judgment was rendered on confirmation of a default, and defendant and appellant has not made any appearance in this court, and from our review of the record the proceedings had appeared to have been in all respects regular and due proof to have been made of the correctness of the account sued upon; and the judgment is affirmed.